CONCURRING Opinion.
Manning, J.
One of the appalling consequences of attainder in England was the corruption of blood, whereby its heritable quality was destroyed, and the person attainted was incapacitated from taking lands or other hereditaments from his ancestor, or retaining those he already had, or transmitting them by descent to any heir. This consequence was forever averted from our country by the explicit constitutional declaration that while Congress shall have power to declare the punishment of treason, no attainder shall work corruption of blood nor shall any forfeiture extend beyond the life of the person attainted. And therefore an Act of Congress which should assume to confiscate the fee would be unconstitutional and null, and does not need an accompanying explanatory resolution to confine and restrict its operation.
Since then corruption of blood is not produced, and cannot be, by any proceedings for attainder or confiscation, the capacity to take, retain, and transmit lands is not affected, except by a forfeiture pronounced, and that cannot extend beyond life. Thus as the government cannot in any manner touch the fee, so it cannot for any purpose hold the fee.
The fee must therefore either remain in the obnoxious party with power to dispose of it by will, in which event the plaintiffs have no interest, and subject to a forced alienation of it by creditors, in which event the defendant acquired a good title, or it must be in abeyance during the continuance of the life estate. In either case, the proceed*657ings taken by the creditor have divested and transferred the fee to the purchaser under the executory process, and his title is therefore unassailable.
I concur in the decree.